DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                   Reason for allowance
Claims 1-18 are allowed over the prior art.	
The following is an examiner's statement of reasons for allowance: Prior art fails to teach the conducting element is a metallic conducting ring disposed between a side of the ring inductor and the fitting element and has at least one pressing plates extending therefrom and at least one conducting plates extending therefrom, wherein a penetrating hole is penetratingly disposed at the conducting element and corresponds in position to a penetrating hole of the fitting element, wherein the at least one pressing plate of the conducting element presses against another side of the at least one capacitor receivedly disposed in the at least one fitting hole of the fitting element such that the ring inductor electrically connected to the conducting element and with the rest of the rest of the claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
                                                      Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                        	05/08/2021